

EXHIBIT 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT




Whereas, heretofore, under date of May 12, 2004, Adams Resources & Energy, Inc.
(“ARE”) and Frank T. “Chip” Webster (“Webster”) entered into that certain
Employment Agreement (“Agreement”) bearing that date, which Agreement provided
for the employment of Webster by ARE subject to the terms and conditions as set
forth; and


Whereas, the Agreement is now in full force and effect and ARE and Webster
mutually desire to hereby modify and amend said Agreement to the extent and in
the manner hereinafter specified.


Now, therefore ARE and Webster do hereby mutually agree that Section 1.(a) of
the Agreement be and the same is hereby amended to hereafter be and read as
follows:


Section 1. (a) ARE hereby employs Webster as its President and Chief Operating
Officer and Webster hereby accepts such employment for the time period beginning
May 14, 2004, and ending May 13, 2008, subject to earlier termination as
hereinafter set forth (the "Term"). Anything herein contained to the contrary
notwithstanding, ARE shall have the unilateral right to terminate Webster's
employment at any time during the Term with or without cause.


ARE and Webster do hereby mutually agree that Section 5. (a) of the Agreement be
and the same hereby is amended by adding the following sentence to the end of
Section 5(a):


In the event the term of this Agreement is extended beyond May 13, 2007, the
base salary for the year May 14, 2007 to May 13, 2008, shall be the base salary
which was paid to Webster in the final year of the term as set out in the
Agreement.


Said Agreement, as hereby amended, shall continue in full force and effect
subject to all of its terms and provisions and ARE and Webster do hereby agree
and declare that the Agreement as amended, is binding upon each party and is a
valid and subsisting Agreement.


Executed the ______ day of ___________________, 2005.


ADAMS RESOURCES & ENERGY, INC.




By_______________________________
K. S. Adams, Jr.
Chairman of the Board and
Chief Executive Officer


_________________________________
Frank T. "Chip" Webster
President and Chief Financial Officer


